Corrected Notice of Allowance
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowance
	II.	Claims 1-2, 6-7, 10, 12, 14, 16, 18, 22, 24, 26-28, 30, 32, 35-36, 38-39, 41, 43, and 45-46  are allowed.

Reasons for Allowance
III.	The following is an examiner’s statement of reasons for allowance: 
The closest prior art found is Bongberg et al. (US 9,035,787 B2) and Elghazzawi (US 9,220,912 B2).
Bongberg teaches a defibrillator monitoring and response network in which a defibrillator communicates a message related to an operational status of the defibrillator through a network to determine the operation status (see col. 6, lines 57-61), the defibrillator may send the message containing an identifier, the operational state to a central server for analysis (see col. 8, lines 14-25), the contents of the message may be processed by the central sever to determine the operational state of the defibrillator (see col. 8, lines 32-35), the contents of the message may be logged and an update may be sent to the dashboard (Figure 6) of an organization (see col. 8, lines 63-67), wherein the dashboard user interface is a browser-based user interface, including a unique identifier of the defibrillator, a status of the defibrillator, an user interactive menu, and a current geographical location of the defibrillator (see col. 19, lines 33-50 and Fig. 6), wherein the geographic location of the defibrillator may be conveyed through the satellite network (see col. 23, lines 1-3).
Elghazzawi teaches centralized management and servicing of medical equipment such as automated external defibrillators (AEDs) (see abstract), including a user interface for providing device level status information for medical equipment (see col. 4, lines 36-39), the device level status information includes status information of the medical equipment, location information of the medical equipment, and identification information of the medical equipment (see col. 4, lines 43-54 and Fig. 3B), wherein status updates from the AEDs are received and stored in a centralized database (see col. 5, lines 39-45), and wherein login information is received and authenticated at a user device for management of the medical equipment (see col. 5, lines 46-59 and Fig. 4).
Claim 1 is allowed because Bongberg and Elghazzawi does not teach a computer-implemented method for managing medical equipment comprising: presenting, at an output device of a computing device, a user interface comprising an inspection user interface configured to capture one or more user inputs; receiving inspection account information via the one or more user inputs; receiving a location of the computing device; providing, at the output device, identification information for at least one item of medical equipment that is associated with the inspection account information; receiving status information for the at least one item of medical equipment; and updating previously stored status information for the at least one item of medical equipment with the received status information and the location of the computing device.
Claims 2, 6-7, 10, 12, 14, 16, 18, 22, 24, 26-28, 30, 32, 35-36, 38-39, 41, 43, and 45-46 are allowed based on their dependence on allowed independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
IV.	The prior art made of record is considered pertinent to applicant's disclosure.
Newton et al. Patent No.: US 10,092,767 B1 discloses a system and method for network-enabled automatic electronic defibrillators including an AED(s) in communication with various device which are in turn in communication with a controller (see col. 5, lines 62-67 and Fig. 1), wherein a geographic location of the AED(s) is identified and updated (see col. 9, lines 22-45).
Sobie Patent No.: US 8,996,393 B2 discloses a method and apparatus for inventory control in medical treatment areas including automatically detecting and identifying a medical device, wherein the medical device informs a medical facility network that the medical device is within wireless range, and wherein the medical device identifies itself to the medical facility network (see col. 6, lines 34-55).
Medema et al. Patent No.: US 6,747,556 discloses a method and system for locating a portable medical device including a wireless automatic location identification system for remotely locating and monitoring the medical device, wherein the system identifies the location of the medical device and relays the location information to a remote locating service (see abstract).

Conclusion
V.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON J MILLER/Primary Examiner, Art Unit 2647                                                                                                                                                                                                        
May 10, 2022